Exhibit 10.1

  

Option Number: [   ]

 

THERMOGENESIS HOLDINGS, INC.

Notice of Grant of Director Stock Options and Option Agreement

 

 

 

 

 

Dear Participant:

 

Pursuant to the terms and conditions of the ThermoGenesis Holdings, Inc. 2016
Equity Incentive Plan (as amended from time to time, the “Plan”), you have been
granted a Non-Qualified Stock Option to purchase [ ] shares of common stock (the
“Option”) as outlined below.

    

  Granted To:    Grant Date:     Options Granted:    Exercise Price per Share:  
Expiration Date:    Vesting Schedule: 

 

 

Any portion of this Option not exercised prior to the Expiration Date will
become null and void.

 

This Option grant is subject to all of the Terms and Conditions attached hereto
and incorporated herein by reference. The capitalized terms used in this Option
will have the same meanings as set forth in the Plan. A Summary of the Plan and
a copy of the Plan is provided herewith.

 

THERMOGENESIS HOLDINGS, INC. PARTICIPANT     By:
____________________________(signature)  ___________________________
(signature)            Date: ___________ Date: _____________

 

Notice: All notices to be given by either party to the other will be in writing
and may be transmitted by overnight courier; or mail, registered or certified,
postage prepaid with return receipt requested; or personal delivery; or
facsimile transmission, provided, however, that notices of change of address or
facsimile number will be effective only upon actual receipt by the other party.
Notices will be delivered to ThermoGenesis Holdings, Inc., 2711 Citrus Road,
Rancho Cordova, California 95742, Attn: Corporate Secretary and to the
Participant at the last known address of the Participant as provided to
ThermoGenesis Holdings, Inc.

 

 

--------------------------------------------------------------------------------

 

 

Terms And Conditions Of

Option Agreement

 

ThermoGenesis Holdings, Inc. is referred to as “Company” and the person to whom
the Option is granted is referred to as “Participant”.

 

1.          Plan Controls. The terms contained in the Plan are incorporated into
and made a part of this Option and this Option will be governed by and construed
in accordance with the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Option, the
provisions of the Plan will be controlling and determinative.

 

2.          Manner of Exercise. The vested portion of this Option may be
exercised from time to time, in whole or in part, by delivery to the Company at
its principal office of a stock option exercise agreement (the “Exercise
Agreement”) substantially in the form attached hereto (the “Form”), which need
not be the same for each Participant, stating the number of shares being
purchased, the restrictions imposed on the shares purchased under such Exercise
Agreement, if any, and such representations and agreements regarding the
Participant’s investment intent and access to information and other matters, if
any, as may be required or desirable by the Company to comply with applicable
securities laws. The Form must be duly executed by Participant and be
accompanied by payment in cash, or by check payable to the Company, in full for
the Exercise Price for the number of shares being purchased. Alternatively, but
only if the Administrator authorizes at the time of exercise at its sole
discretion, and where permitted by law (i) by surrender of shared of stock of
the Company that have been owned by the Participant for more than six (6) months
or lesser period if the surrender of shares is otherwise exempt from Section 16
of the Exchange Act and if such shares were purchased from the Company by use of
a promissory note, such note has been fully paid with respect to such shares,
(ii) by forfeiture of shares equal to the value of the exercise price pursuant
to a “deemed net-stock exercise” as provided for in the Plan, (iii) by broker
sale by following the required instructions therefor including as so authorized
by the Administrator and its sole discretion instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds necessary to pay the
exercise price and the amount of any required tax or other withholding
obligations, or (iv) by any combination of the foregoing methods of payment or
any other consideration or method of payment.

 

3.          Privileges Of Stock Ownership. Participant will not have any of the
rights of a stockholder with respect to any shares until the shares are issued
to Participant. The Company will issue (or cause to be issued) such stock
certificate promptly upon exercise of this Option. All certificates for shares
or other securities delivered will be subject to such stock transfer orders,
legends and other restrictions as the Administrator may deem necessary or
advisable, including restrictions under any applicable federal, state or foreign
securities law, or any rules, regulations and other requirements of the
Securities and Exchange Commission (“SEC”) or any stock exchange or automated
quotation system upon which the shares may be listed or quoted. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the stock certificate is issued.

 

4.          Notification of Disposition. Participant agrees to notify the
Company in writing within 30 days of any disposition of shares acquired pursuant
to the exercise of this Option. 

 

5.          Withholding. The Company may require the Participant to remit to the
Company by cash or check payable to the Company, an amount sufficient to satisfy
federal, state and local taxes and FICA withholding requirements whenever shares
are to be issued upon exercise of this Option or shares are forfeited pursuant
to the “deemed net-stock exercise”, or when under applicable tax laws,
Participant incurs tax liability in connection with the exercise or vesting of
this Option. Any such payment must be made promptly when the amount of such
obligation becomes determinable. In lieu thereof, the Company may withhold the
amount of such taxes from any other sums due or to become due from the Company
as the Administrator will prescribe.

 

2

--------------------------------------------------------------------------------

 

 

To the extent permissible by law, and at its sole discretion, the Administrator
may permit the Participant to satisfy any such withholding tax at the time of
exercise, in whole or in part, with shares up to an amount not greater than the
Company’s minimum statutory withholding rate for federal and state tax purposes,
including payroll taxes.  The Administrator may exercise its discretion, by (i)
directing the Company to apply shares to which the Participant is entitled as a
result of the exercise of this Option, or (ii) delivering to the Company shares
owned by the Participant for more than six (6) months, unless the delivery of
the shares is otherwise exempt from Section 16 of the Exchange Act; but
Participant may only satisfy his or her withholding obligation with shares that
are not subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements.

 

6.           Exercise After Certain Events.

           

6.1.      Termination of Directorship. If for any reason, including permanent
and total disability or death, Optionee cases to be a director of the Company,
or a subsidiary, vested Options held at the date of such termination may be
exercised, in whole or in part, at any time during the period specified in the
Agreement (but in no event after the earlier of (i) the expiration of this
Option and (ii) 10 years from the Grant Date).

 

7.           Restrictions on Transfer of Option. This Option will not be
transferable by Participant other than by will or by the laws of descent and
distribution and during the lifetime of Participant, only Participant, his
guardian or legal representative may exercise this Option except that
Participant may transfer this Option to a spouse pursuant to a property
settlement, agreement, or court order incident to a divorce. In addition, at the
discretion of the Administrator, this Option may be transferred without payment
of consideration to the following family members of Participant, including
adoptive relationships: a child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, sibling, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law, niece, nephew, former spouse
(whether by gift or pursuant to a domestic relations order), any person sharing
the Participant’s household (other than a tenant or Participant), a
family-controlled partnership, corporation, limited liability company and trust,
or a foundation in which family members heretofore described control the
management of assets. The assigned portion may only be exercised by the person
or persons who acquire a proprietary interest in this Option pursuant to the
assignment. The terms applicable to the assigned portion will be the same as
those in effect for this Option immediately prior to such assignment and will be
set forth in such documents issued to the assignee as the Administrator may deem
appropriate. A request to assign an Option may be made only by delivery to the
Company of a written stock option assignment request in a form approved by the
Administrator, stating the number of Options and shares underlying Options
requested for assignment, that no consideration is being paid for the
assignment, identifying the proposed transferee, and containing such other
representations and agreements regarding the Participant’s investment intent and
access to information and other matters, if any, as may be required or desirable
by the Company to comply with applicable securities laws.

 

3

--------------------------------------------------------------------------------

 

 

Participant may designate a beneficiary to exercise this Option after
Participant’s death. If no beneficiary has been designated or survives
Participant, payment will be made to Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by Participant at
any time, provided the change or revocation is filed with the Administrator.

 

8.            Dissolution, Liquidation and Merger.

 

8.1.     Company Not The Survivor. In the event of a dissolution or liquidation
of the Company, a merger, consolidation, combination or reorganization in which
the Company is not the surviving corporation, or a sale of substantially all of
the assets of the Company (as determined in the sole discretion of the Board),
the Administrator, in its absolute discretion, may cancel this Option upon
payment in cash or stock, or combination thereof, as determined by the Board, to
Participant of the amount by which any cash and the fair market value of any
other property which Participant would have received as consideration for the
shares covered by this Option if the Option had been exercised before such
liquidation, dissolution, merger, consolidation, combination, reorganization or
sale exceeds the Exercise Price of this Option or negotiate to have this Option
assumed by the surviving corporation. In addition to the foregoing, subject to
any provisions set forth in a written employment agreement or change-in-control
agreement (or similar written agreement) between the Company and Participant, in
the event of a dissolution or liquidation of the Company, or a merger,
consolidation, combination or reorganization, in which the Company is not the
surviving corporation, the Administrator, in its absolute discretion, may
accelerate the time within which this Option may be exercised.

 

8.2.     Company is the Survivor. In the event of a merger, consolidation,
combination or reorganization in which the Company is the surviving corporation,
the Board will determine the appropriate adjustment of the number and kind of
securities with respect to which outstanding Options may be exercised, and the
exercise price at which outstanding Options may be exercised. The Board will
determine, in its sole and absolute discretion, when the Company will be deemed
to survive for purposes of the Plan.

 

9.            No Obligation To Employ. Nothing in the Plan or this Option will
confer or be deemed to confer on any Participant any right to continue in the
employ of, or to continue any other relationship with, the Company or a
subsidiary, or to limit in any way the right of the Company or a subsidiary, to
terminate Participant’s employment or other relationship at any time, with or
without cause.

 

10.           Compliance With Code Section 162(m). At all times when the
Administrator determines that compliance with Code Section 162(m) is required or
desired, this Option if granted to a named executive officer (as defined under
the rules and regulations promulgated by the SEC) will comply with the
requirements of Section 162(m). In addition, in the event that changes are made
to Section 162(m) to permit greater flexibility with respect to this Option, the
Administrator may, subject to this provision make any adjustments it deems
appropriate.

 

4

--------------------------------------------------------------------------------

 

 

11.           Compliance With Code Section 409A. Notwithstanding any provision
of the Plan to the contrary, if any provision of the Plan or this Option
contravenes any regulations or Treasury guidance promulgated under Code Section
409A or could cause this Option or any Award to be subject to the interest and
penalties under Section 409A, such provision of the Plan, this Option will be
modified to maintain, to the maximum extent practicable, the original intent of
the applicable provision without violating the provisions of Section 409A. In
addition, in the event that changes are made to Section 409A to permit greater
flexibility with respect to this Option, the Administrator may make any
adjustments it deems appropriate.

 

12.           Code Section 280G. Notwithstanding any other provision of the Plan
to the contrary, if the right to receive or benefit from this Option, either
alone or together with payments that Participant has a right to receive from the
Company, would constitute a “parachute payment” (as defined in Code Section
280G), all such payments will be reduced to the largest amount that will result
in no portion being subject to the excise tax imposed by Code Section 4999.

 

13.           Securities Law And Other Regulatory Compliance. The Company will
not be obligated to issue any shares upon exercise of this Option unless such
shares are at that time effectively registered or exempt from registration under
the federal securities laws and the offer and sale of the shares are otherwise
in compliance with all applicable securities laws. The Company will be under no
obligation to register the shares with the SEC or to effect compliance with the
registration, qualification or listing requirements of any state securities
laws, stock exchange or automated quotation system, and the Company will have no
liability for any inability or failure to do so. Upon exercising all or any
portion of this Option, Participant may be required to furnish representations
or undertakings deemed appropriate by the Company to enable the offer and sale
of the shares or subsequent transfers of any interest in such shares to comply
with applicable securities laws. Evidences of ownership of shares acquired upon
exercise of this Option will bear any legend required by, or useful for purposes
of compliance with, applicable securities laws, the Plan or this Option.

 

14.           Arbitration.

 

14.1     General. Any controversy, dispute, or claim arising out of or relating
to this Option which cannot be amicably settled within thirty (30) days (or such
longer period as may be mutually agreed upon) from the date either the Company
or Participant notifies the other in writing that such dispute or disagreement
exists will be settled by arbitration. Said arbitration will be conducted in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.

 

14.2     Injunctive Actions. Nothing herein contained will bar the right of
either the Company or Participant to seek to obtain injunctive relief or other
provisional remedies against threatened or actual conduct that will cause loss
or damages under the usual equity rules including the applicable rules for
obtaining preliminary injunctions and other provisional remedies.

 

15.          Tax Effect. The federal and state tax consequences of stock options
are complex and subject to change. Each person should consult with his or her
tax advisor before exercising this Option or disposing of any shares acquired
upon the exercise of this Option.

 

5

--------------------------------------------------------------------------------

 

 

16.          Entire Agreement. This Option including the Terms and Conditions
and the Plan constitute the entire contract between the Company and Participant
hereto with regard to the subject matter hereof. They supersede any other
agreements, representations or understandings (whether oral or written and
whether express or implied), which relate to the subject matter hereof.

 

17.          Severability. In the event that any portion of this Agreement is
found to be unenforceable, the remaining portions of this Agreement will remain
valid and in full force and effect.

 

18.          Choice of Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.

 

19.          Binding Effect. This Agreement will inure to the benefit of, and be
binding upon, the parties hereto and their respective heirs, executors, and
successors.

 

6

--------------------------------------------------------------------------------

 

 

THERMOGENESIS HOLDINGS, INC.

Notice of Intent to Exercise ThermoGenesis Holdings, Inc. Stock Options

 

 

To: Stock Administrator

 

 

I hereby give notice to ThermoGenesis Holdings, Inc. of my intent to exercise
the following stock options on ______________, 20___:

 

(A)

(B)

(C)

(B X C)

Grant Date

Number of Options

Exercise Price

Payment Due

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Method of Payment

 

_____ Personal Check     _____ Exchange of Previously Owned Shares     _____
Deemed Net Stock Exercise     _____ Broker Check (Same Day Sale)       Brokerage
Company _________________________

        

Your method of payment may result in a tax liability including alternative
minimum tax. You are strongly urged to consult your tax advisor before
exercising your options.

 

____________________________________ _____________________ Signature Date    
____________________________________   Name  

         